DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/26/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 lines 1-2, the language of "LTO compatible tape cartridge".  Does the cartridge have to meet some LTO standard or only be compatible with it?  What structure is required by limitations?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga US Pub. 2008/0223971.

With respect to claim 1-2, Shige discloses a tape cartridge for retaining a magnetic tape (T), the tape cartridge being configured to be selectively positioned substantially within a tape drive, the tape cartridge (10) comprising: a cartridge body (10) including a cartridge length from a front to a rear of the cartridge body (top to bottom), and a cartridge width (left to right) from a first side to a second side of the cartridge body; and a cartridge hub (22) that is positioned within the cartridge body, the cartridge hub being configured so that the magnetic tape is wound around the cartridge hub within the cartridge body, the cartridge hub including a hub diameter; wherein the cartridge length and the cartridge width provide boundaries for a maximum wound tape diameter as the magnetic tape is wound around the cartridge hub within the cartridge body (body 10 set limit for tape diameter).

Shige does not disclose 
[claim 1] wherein a ratio of the maximum wound tape diameter to the hub diameter is at least approximately 3.50:1;
[claim 2] wherein the ratio of the maximum wound tape diameter to the hub diameter is at least approximately 4.50:1.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the hub diameter ratio within a range of 3.5:1 to 4.5:1, since it has been held 

3. (Original) The tape cartridge of claim 1 wherein the cartridge hub is fixed in position relative to the cartridge body (as shown in Figure 4).

With respect to claim 4-6, 16, 21, Shiga discloses the tape cartridge of claim 3 further comprising except [claim 4] a drive engaging member that is coupled to the cartridge hub; and wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub, and a resilient member that moves the cartridge engaging member so that the cartridge engaging member engages the drive engaging member;
[claim 5] wherein the drive engaging member has a diameter that is greater than the hub diameter;
[claim 6] a drive engaging member that is coupled to the cartridge hub; wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, and a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub; and wherein the drive engaging member has a diameter that is greater than the hub diameter.
[claim 16] a drive engaging member that is coupled to the cartridge hub; and wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub, and a resilient member that moves the 

However, the Examiner takes Official Notice it was known in the cartridge art to have a drive engaging member that is coupled to the cartridge hub; and wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub, and a resilient member that moves the cartridge engaging member so that the cartridge engaging member engages the drive engaging member;
wherein the drive engaging member has a diameter that is greater than the hub diameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Shiga with the drive engaging member, reel motor, and drive having a larger diameter than the hub, for the purpose of selectively rotating the tape for the takeup reel and allowing more tape material to be wound within the housing while still allowing the tape to be selectively rotated.  

With respect to claim 9, 11, Shiga discloses The tape cartridge of claim 1 wherein the cartridge body further includes a cartridge height from a top to a bottom of the cartridge body; wherein the magnetic tape has a tape width; and wherein a tape width ratio of the tape width to the cartridge height is at least approximately 0.65:1.
[claim 11] wherein the cartridge body has a body thickness of less than approximately 1.25 millimeters.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the hub diameter ratio within a range of 0.5-1 or the cartridge body have a 

12. (Original) The tape cartridge of claim 1 wherein the tape cartridge is an LTO (magnetic tape T) compatible tape cartridge (magnetic tape is compatible with cartridge).

With respect to claims 13 and 14, Shiga discloses a tape cartridge for retaining a magnetic tape (T), the tape cartridge being configured to be selectively positioned substantially within a tape drive, the tape cartridge comprising: a cartridge body (10) including a cartridge height (height of 10) from a top to a bottom of the cartridge body; and a cartridge hub (22) that is positioned within the cartridge body, the cartridge hub being configured so that the magnetic tape is wound around the cartridge hub within the cartridge body; 

wherein the magnetic tape has a tape width.  
Shiga does not disclose wherein a tape width ratio of the tape width to the cartridge height is at least approximately 0.65:1;
[claim 14] wherein the tape width ratio of the tape width to the cartridge height is at least approximately 0.75:1.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made a tape width ratio of the tape width to the cartridge height is at least 0.5:1 – 0.75:1, since it has been held that discovering an optimum value of a result effective variable involves 

15. (Original) The tape cartridge of claim 13 wherein the cartridge hub is fixed in position relative to the cartridge body (shown in Figure 4).

Claims 7-8, 10, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga US Pub. 2008/0223971 in view of Kudoh US Patent 4196873.

With respect to claim 7-8, 10, 17-18, Shigna disclose the tape cartridge of claim 1 further comprising except 
[claim 7] an alignment assembly that is coupled to the cartridge body, the alignment assembly including an alignment roller that is in contact with an outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub;
[claim 8] wherein the alignment assembly further includes a resilient member that is coupled to the alignment roller, the resilient member providing a biasing force such that the alignment roller is always in contact with the outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub.
[claim 10] an alignment assembly that is coupled to the cartridge body, the alignment assembly including an alignment roller that is in contact with an outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub.
[claim 17] an alignment assembly that is coupled to the cartridge body, the alignment assembly including an alignment roller that is in contact with an outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub.


However, Kudoh discloses an alignment assembly (15, 27) that is coupled to the cartridge body (1, 2), the alignment assembly including an alignment roller (roller on 15) that is in contact with an outer surface of the magnetic tape (tape) as the magnetic tape is wound around the cartridge hub; [claim 8] wherein the alignment assembly further includes a resilient member (27) that is coupled to the alignment roller, the resilient member providing a biasing force such that the alignment roller is always in contact with the outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Shiga with the alignment of Kudoh for the purpose of tensioning the tape to keep in contact with the hub allowing for tape to be wound more efficiently.  

With respect to claim 19, Signa discloses a tape cartridge for retaining a magnetic tape (T), the tape cartridge being configured to be selectively positioned substantially within a tape drive, the tape cartridge (10) comprising: a cartridge body including a cartridge length (front to back) from a front to a rear of the cartridge body, a cartridge width (both sides) from a first side to a second side of the cartridge body, and a cartridge height (top to bottom) from a top to a bottom of the cartridge body; a cartridge hub (22) is positioned within the cartridge body, the cartridge hub being configured so that the magnetic tape is wound around the cartridge hub within the cartridge body, the cartridge hub including a hub diameter; wherein the cartridge length and the cartridge width provide boundaries for a 

Shiga does not disclose an alignment assembly that is coupled to the cartridge body, the alignment assembly including an alignment roller and a resilient member that is coupled to the alignment roller, the resilient member providing a biasing force such that the alignment roller is always in contact with an outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub;

wherein a ratio of the maximum wound tape diameter to the hub diameter is at least approximately 4.50:1; wherein the magnetic tape has a tape width; and wherein a tape width ratio of the tape width to the cartridge height is at least approximately 0.75:1.

However, Kudoh discloses an alignment assembly (15, 27) that is coupled to the cartridge body (1, 2), the alignment assembly including an alignment roller (roller on 15) that is in contact with an outer surface of the magnetic tape (tape) as the magnetic tape is wound around the cartridge hub; [claim 8] wherein the alignment assembly further includes a resilient member (27) that is coupled to the alignment roller, the resilient member providing a biasing force such that the alignment roller is always in contact with the outer surface of the magnetic tape as the magnetic tape is wound around the cartridge hub.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Shiga with the alignment of Kudoh for the purpose of tensioning the tape to keep in contact with the hub allowing for tape to be wound more efficiently.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made a ratio of the maximum wound tape diameter to the hub diameter is at least 

20. (Original) The tape cartridge of claim 19 wherein the cartridge hub is fixed in position relative to the cartridge body (as shown in Figure 4).

With respect to claim 21, Signa discloses the tape cartridge of claim 20 except a drive engaging member that is coupled to the cartridge hub; and wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub, and a resilient member that moves the cartridge engaging member so that the cartridge engaging member engages the drive engaging member.

However, the Examiner takes Official Notice it was known in the cartridge art to have a drive engaging member that is coupled to the cartridge hub; and wherein the tape drive includes a cartridge engaging member that selectively engages the drive engaging member, a cartridge reel motor that rotates the cartridge engaging member, the drive engaging member and the cartridge hub as the magnetic tape is wound around the cartridge hub, and a resilient member that moves the cartridge engaging member so that the cartridge engaging member engages the drive engaging member;
wherein the drive engaging member has a diameter that is greater than the hub diameter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL E GALLION/Examiner, Art Unit 3654